29 So.3d 398 (2010)
ARENA VENTURES, LLC, a Florida Limited Liability Company, Appellant,
v.
MIAMI-DADE COUNTY PROPERTY APPRAISER, Miami-Dade County Tax Collector, and Florida Department of Revenue, Appellees.
No. 3D09-2312.
District Court of Appeal of Florida, Third District.
March 3, 2010.
Zink, Zink & Zink and Larry A. Zink, Hillsboro Beach, for appellant.
R.A. Cuevas, Jr., Miami-Dade County Attorney, and Thomas W. Logue, Assistant County Attorney, for appellees.
Before RAMIREZ, C.J., CORTIÑAS, J., and SCHWARTZ, Senior Judge.
Prior report: 2009 WL 2350330.
PER CURIAM.
Affirmed. See Ward v. Brown, 894 So.2d 811 (Fla.2004).